Exhibit 10.33

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

Dated as of April 8, 2014

Among

HENRY HUDSON HOLDINGS LLC, 58th STREET BAR COMPANY LLC, HUDSON

LEASECO LLC and BEACH HOTEL ASSOCIATES LLC,

individually and/or collectively, as the context may require, as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP. and BANK OF AMERICA, N.A.,

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS, dated as of
April 8, 2014 (this “Amendment”), is by and among CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
19th Floor, New York, New York 10013 (together with its successors and/or
assigns, “Citi”) and BANK OF AMERICA, N.A., a national banking association,
having an address at One Bryant Park, New York, New York 10036 (together with
its successors and/or assigns, “BOA” and together with Citi and their respective
successors and/or assigns, “Lender”) and HENRY HUDSON HOLDINGS LLC, a Delaware
limited liability company, 58th STREET BAR COMPANY LLC, a Delaware limited
liability company, HUDSON LEASECO LLC, a New York limited liability company and
BEACH HOTEL ASSOCIATES LLC, a Delaware limited liability company, each having
its principal place of business at c/o Morgans Hotel Group, 475 Tenth Avenue,
New York, New York 10018 (individually and/or collectively, as the context may
require, together with its successors and/or assigns, “Borrower”).

W I T N E S S E T H:

WHEREAS, Lender has made a loan in the original principal amount of Three
Hundred Million Dollars ($300,000,000) (the “Loan”) to Borrower pursuant to that
certain Loan Agreement, dated as of February 6, 2014 (the “Original Loan
Agreement”), by and between Borrower and Lender, which Loan is evidenced by the
Original Loan Agreement and the other Loan Documents (as defined in the Original
Loan Agreement); and

WHEREAS, Borrower and Lender now desire to amend the Original Loan Agreement
(the Original Loan Agreement, as amended by this Amendment, and as the same may
be further amended, replaced, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and certain other Loan Documents, each as
more specifically set forth herein.

NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows.



--------------------------------------------------------------------------------

A G R E E M E N T:

Section I. Modification to Original Loan Agreement.

(i) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Note” in its entirety to read as follows:

“Note” shall mean, individually and/or collectively, as the context may require
(i) that certain Second Replacement, Amended and Restated Promissory Note A-1
dated as of February 6, 2014 and amended and restated as of April 8, 2014 in the
principal amount of $128,750,000, made by Borrower in favor of Citi (“Note
A-1”), (ii) that certain Second Replacement, Amended and Restated Promissory
Note A-2 dated as of February 6, 2014 and amended and restated as of April 8,
2014 in the principal amount of $128,750,000 made by Borrower in favor of BOA
(“Note A-2”), (iii) that certain Second Replacement, Amended and Restated
Promissory Note B-1 dated as of February 6, 2014 and amended and restated as of
April 8, 2014 in the principal amount of $21,250,000, made by Borrower in favor
of Citi (“Note B-1”), and (iv) that certain Second Replacement, Amended and
Restated Promissory Note B-2 dated as of February 6, 2014 and amended and
restated as of April 8, 2014 in the principal amount of $21,250,000 made by
Borrower in favor of BOA (“Note B-2”), as each of the same may be further
amended, restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified from time to time.

(ii) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Note A LIBOR Spread” in its entirety to read as follows:

“Note A LIBOR Spread” shall mean, with respect to each Component, the following
amounts, as the same may be reallocated pursuant to Section 11.1(b) hereof:

 

  (a) Component A, 3.64078%;

 

  (b) Component B, 3.64078%;

 

  (c) Component C, 3.64078%;

 

  (d) Component D, 3.64078%;

 

  (e) Component E, 3.64078%; and

 

  (f) Component F, 3.64078%

(iii) Section 2.11 of the Original Loan Agreement is hereby amended and restated
in its entirety to read as follows:

“Section 2.11. Components of the Loan. For the purposes of computing interest
payable from time to time on the principal amount of the Note A and certain
other computations set forth herein, the principal balance of Note A shall be
divided into Components A through F. The principal amount of the Components
shall be as follows:

 

COMPONENT

   PRINCIPAL AMOUNT  

A

   $ 257,499,995   

B

   $ 1   

C

   $ 1   

D

   $ 1   

E

   $ 1   

F

   $ 1”   

 

-2-



--------------------------------------------------------------------------------

(iv) Amendment to Other Loan Documents. Each of the Loan Documents (other than
the Loan Agreement) is hereby amended such that (i) each reference in any of the
Loan Documents (other than the Loan Agreement) to the defined terms Note and
Note A LIBOR Spread (which defined terms have been modified pursuant to this
Amendment) shall be deemed to be a reference to such defined term as so
modified, and (ii) each reference to the Loan Agreement shall mean the Original
Loan Agreement, as modified pursuant to the terms of this Amendment, as the same
may be further amended, replaced, restated, supplemented or otherwise modified
from time to time.

Section II. Reaffirmation of Guaranty and Environmental Indemnity. In connection
with this Amendment, Guarantor hereby:

(a) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Guarantor under the Guaranty or the Environmental Indemnity.

(b) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty or the Environmental
Indemnity.

(c) Acknowledges that the Guaranty and the Environmental Indemnity and the
obligations of Guarantor contained in the Guaranty and the Environmental
Indemnity are continuing and in full force and effect.

(d) Hereby reaffirms the Guaranty and the Environmental Indemnity and its
obligations thereunder, and acknowledges that this reaffirmation of the Guaranty
and the Environmental Indemnity is for the benefit of Lender.

Section III. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Loan Agreement or any of the other Loan Documents
by any of the parties hereto.

Section IV. No Presumption Against Party Drafting Amendment. Should any
provision of this Amendment require judicial interpretation, it is agreed that a
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared or drafted the same, it being
agreed that all parties to this Amendment participated in the preparation
hereof.

Section V. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section VI. Ratification. Borrower and Lender hereby ratify and confirm the Loan
Agreement, as modified hereby. Except as modified and amended by this Amendment,
the Loan, the Loan Agreement and the other Loan Documents and the respective
obligations of Lender and Borrower thereunder shall be and remain unmodified and
in full force and effect.

 

-3-



--------------------------------------------------------------------------------

Section VII. No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

Section VIII. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York (without regard to principles
of conflicts of laws). If any provision hereof is not enforceable, the remaining
provisions of this Amendment shall be enforced in accordance with their terms.

Section IX. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

Section X. Entire Agreement. This Amendment constitutes the entire agreement
between Borrower and Lender with respect to subject matter hereof and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

Section XI. Incorporation of Recitals; Defined Terms. The recitals hereto are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HENRY HUDSON HOLDINGS LLC

    By:

 

Henry Hudson Holdings LLC,

 

its managing member

 

By:

 

Hudson Delano Senior Mezz LLC,

   

its managing member

   

By:

 

Hudson Delano Junior Mezz LLC,

     

its managing member

     

By:

 

Morgans Group LLC,

       

its managing member

By:  

    /s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer 58th STREET BAR
COMPANY LLC,     By:  

Hudson Pledgor LLC,

its managing member

  By:  

Henry Hudson Holdings LLC,

its managing member

    By:  

Hudson Delano Senior Mezz LLC,

its managing member

      By:  

Hudson Delano Junior Mezz LLC,

its managing member

        By:  

Morgans Group LLC,

its managing member

         

By:   Morgans Hotel Group Co.,

         its managing member

 

By:  

    /s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

HUDSON LEASECO LLC,     By:  

Hudson Managing Member LLC,

its managing member

  By:  

Henry Hudson Holdings LLC,

its managing member

    By:  

Hudson Delano Senior Mezz LLC,

its managing member

      By:  

Hudson Delano Junior Mezz LLC,

its managing member

         

By:   Morgans Group LLC,

         its managing member

           

By:   Morgans Hotel Group Co.,

         its managing member

 

By:  

  /s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BEACH HOTEL ASSOCIATES LLC, By:  

Hudson Delano Senior Mezz LLC,

its managing member

  By:  

Hudson Delano Junior Mezz LLC,

its managing member

    By:  

Morgans Group LLC,

its managing member

      By:  

Morgans Hotel Group Co.,

its managing member

 

By:  

  /s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER:

CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

By:  

/s/ Ana Rosu Marmann

  Name: Ana Rosu Marmann   Title:   Authorized Signatory

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., a national banking association By:  

/s/ Steven Wasser

  Name: Steven Wasser   Title:   Managing Director

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section II of this First
Amendment to Loan Agreement and Other Loan Documents.

 

GUARANTOR:

MORGANS HOTEL GROUP CO.,

a Delaware corporation

By:  

/s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer